Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone (215) 564-8000 Fax (215) 564-8120 Amy C. Fitzsimmons AFitzsimmons@stradley.com 215-564-8711 October 28, 2009 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: UBS Relationship Funds File No. 811-09036 Ladies and Gentlemen: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, as amended (the 1940 Act), submitted electronically via the EDGAR system, please find enclosed Amendment No. 37 (the Amendment) to the Registration Statement of UBS Relationship Funds (the Trust) on Form N-1A. The Amendment is being filed to amend and supplement the Trust's Registration Statement, as pertaining to the Parts A of the UBS Global Securities Relationship Fund, UBS Large-Cap Select Equity Relationship Fund, UBS U.S. Equity Alpha Relationship Fund, UBS U.S. Equity Alpha Value Relationship Fund, UBS U.S. Large Cap Equity Relationship Fund and UBS U.S. Large-Cap Value Equity Relationship Fund series of the Trust and the Part B only as it relates to the UBS Global Securities Relationship Fund, UBS Global (ex-U.S.) All Cap Growth Relationship Fund, UBS Large-Cap Select Equity Relationship Fund, UBS U.S. Equity Alpha Relationship Fund, UBS U.S. Equity Alpha Value Relationship Fund, UBS U.S. Large Cap Equity Relationship Fund and UBS U.S. Large-Cap Value Equity Relationship Fund series of the Trust. Please direct questions or comments relating to the Amendment to me at the number above. Very truly yours, /s/ Amy C. Fitzsimmons Amy C. Fitzsimmons Philadelphia, PA l Malvern, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
